Case 2:18-cv-15685-KM-JBC Document 37 Filed 10/27/20 Page 1 of 1 PageID: 127




                       THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

  KEITH FINN,                        )
                                     )
                   Plaintiff,        )
                                     )
         v.                          ) Case No.: 2:18-cv-15685-KM-JBC
                                     )
  FIRST CONTACT, LLC and ALORICA )
  f/k/a EGS FINANCIAL CARE f/k/a NCO )
  FINANCIAL SYSTEMS, INC.            )
                                     )
                   Defendants.

                           JOINT STIPULATION TO DISMISS

         Plaintiff, KEITH FINN and Defendants, FIRST CONTACT, LLC and ALORICA

  f/k/a EGS FINANCIAL CARE f/k/a NCO FINANCIAL SYSTEMS, INC.,, through their

  respective counsel, pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure,

  hereby stipulate that all the Plaintiff’s claims against Defendants shall be dismissed with

  prejudice.

                                                Respectfully submitted,


                                                /s/ Jonathan Rotenberg ______________
                                                Jonathan Rotenberg
      SO ORDERED                                Katten Muchin Rosenman LLP
                                                515 S. Flower St., Suite 1000
      s/Kevin McNulty                           Los Angeles, CA 90071-2212
                                                (213) 443-9000
      Hon. Kevin McNulty
                                                jonathan.rotenberg@kattenlaw.com
      U.S. District Judge
      Date: 10/27/2020
                                                /s/ Amy L. B. Ginsburg
                                                Amy L. B. Ginsburg, Esq.
                                                Kimmel & Silverman P.C.
                                                30 East Butler Pike
                                                Ambler, PA 19002
                                                Phone: (215) 540-8888
                                                Fax. 1 (877) 600-2112
                                                Email: teamkimmel@creditlaw.com
                                                Attorneys for Plaintiff
